Citation Nr: 0501092	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, crushing injury of right hand currently evaluated 
as 10 percent disabling.

2.  Entitlement to a compensable rating for service-connected 
scar, anterior, medial aspect, upper third right tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
in March 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
increased ratings for service-connected right hand conditions 
and scar, right thigh.  A Notice of Disagreement was received 
in April 2003.  A Statement of the Case was issued in April 
2004.  A timely appeal was received in May 2004.  

The Board notes that the RO has at times characterized the 
veteran's scar disability as being on the right thigh.  The 
medical evidence, however, shows that the scar is actually on 
the anterior medial aspect of the right tibia.  The Board has 
therefore restated the issue of the veteran's scar disability 
to reflect the proper location of the scar.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).


FINDINGS OF FACT

1.  The objective medical evidence does not support a finding 
that the veteran's service-connected right hand condition is 
productive of pain or limitation of motion.

2.  The objective medical evidence does not support a finding 
that the veteran's service-connected scar is deep, causes 
limitation of motion or function, is unstable, painful, or 
covers an area of 144 square inches (929 sq. cm.) or greater.





CONCLUSIONS OF LAW

1.  The veteran's service-connected right hand condition does 
not meet the criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. § 1155 and 5107 (West 2002); 38 C.F.R. 
§§ 3.321,  4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.63, 
4.71a, Diagnostic Codes 5125, 5214 through 5223, 5226, and 
5228 through 5230 (2004).  

2.  The veteran's service-connected scar does not meet the 
criteria for a compensable rating.  38 U.S.C.A. § 1155 and 
5107 (West 2002); 38 C.F.R. §§ 3.321,  4.1, 4.2, 4.3, 4.10, 
4.71a, Diagnostic Codes 5260 and 5261, 4.118, Diagnostic 
Codes 7801 through 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in July 2002, prior 
to the initial AOJ decision.  Subsequent VCAA notice was sent 
to the veteran in June 2003.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information, and evidence would be obtained by VA, 
namely records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case also notified the veteran of the information and 
evidence needed to substantiate the claim. 

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

With respect to the VA's duty to assist, the veteran advised 
all relevant treatment records were with the VA facility in 
West Palm Beach.  These were obtained.  The veteran did not 
identify any treatment by a private physician.  The VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to the VA.  
38 U.S.C.A. § 5103A(b)(1).   The VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The record shows the veteran was examined in 
connection with this claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Prior to discussing the findings in this case, the Board 
notes the claims on appeal arose out of a rather unique 
context.  In July 1997, the veteran was convicted on 40 
counts of fraud against the U.S. government stemming from VA 
benefits he received in connection with the disabilities for 
which he currently seeks increased ratings.  The veteran's 
criminal conviction essentially established that between 1975 
and 1995, he had exaggerated the impairment caused by the 
disabilities at issue, which resulted in erroneous awards of, 
among other things, a 40 percent disability evaluation for 
his right hand impairment in 1975 (increased to 70 percent in 
1981), a 10 percent evaluation for his scar in 1977, a total 
disability rating due to unemployability in 1981, special 
monthly compensation, adaptive equipment for his automobile 
and clothing allowances.  The calculation of the amount of 
benefits he was overpaid due to his fraud totaled more than 
$325,000.  Following his conviction and imprisonment, the 
veteran's benefits were reduced to their pre-1975 level, 
i.e., he was assigned a 10 percent evaluation for his right 
hand injury and a non-compensable evaluation for his service-
connected scar.  (Actual payments were then made at a reduced 
rate for the period of his imprisonment consistent with 
38 C.F.R. § 3.665.)  

Upon his release from prison in November 2000, the veteran 
sought re-instatement of his VA benefits, noting that prior 
to his incarceration he had been "drawing 100% disability."  
A subsequent letter from the veteran dated in September 2001 
again reflected his desire for re-instatement of benefits at 
the 100% rate, effective from the date of his release from 
prison.  In December 2001, the veteran's benefits were re-
instated at the full 10 percent rate, effective from November 
2000.  The following April, the veteran submitted yet another 
informal claim for increased benefits for his service 
connected conditions, noting he believed "the evidence 
warrant[ed] 100% permanent & total."  The subsequent rating 
action entered in February 2003, denying a schedular 
increased rating, is the decision from which this appeal 
arose.  


A.  Right Hand Condition.

The veteran's service-connected right hand condition is 
currently evaluated under Diagnostic Code 5226 for ankylosis 
of the middle finger.  An evaluation of 10 percent is the 
maximum allowed under Diagnostic Code 5226.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  The veteran is, however, 
alleging that he has pain and loss of function of the entire 
right hand.  The Board must, therefore, consider whether the 
veteran is entitled to an evaluation under any other 
applicable diagnostic codes.  These would include Diagnostic 
Codes 5125 (Hand, loss of use of), 5214 (Wrist, ankylosis 
of), 5215 (Wrist, limitation of motion of), 5216 through 5224 
(unfavorable or favorable ankylosis of multiple digits), and 
5228 through 5230 (Limitation of Motion of Individual 
Digits).  Id.  Diagnostic Codes 5215, 5229 and 5230 do not 
provide for an evaluation in excess of 10 percent, and 
therefore the Board will not consider these diagnostic codes 
further.  Id. 

The VA treatment records associated with the file do not 
reflect specific complaints related to the service connected 
disabilities at issue.  An examiner did mention the presence 
of a somewhat weakened right hand grip, but there were no 
findings of any limitation of motion or ankylosis.  Rather, 
these treatment records addressed the veteran's right knee, 
and in fact, they were generated in connection with a total 
right knee replacement surgery, unrelated to the issue on 
appeal.  

The veteran did undergo a VA examination in October 2002 in 
connection with this claim.  At that time, he complained of 
pain in the right hand graded at least a 4 to 6 out of 10 all 
the time but some days an 8 out of 10, and stiffness and 
weakness of the right hand.  Upon inspection, however, the 
examiner found no wasting of the hypothenar, thenar 
norintrinsics musculature.  Further, because the veteran kept 
his fingers, including thumb, in a flexed position and 
asserted that he had pain and discomfort when the examiner 
made an effort to extend the fingers for goniometric 
measurement, such measurements were not possible.  In this 
regard, however, the examiner noted that, although fairly 
common with fixed flexion contracted fingers, nail 
indentations in the palm were not present.  Goniometric 
measurements of the veteran's right wrist were taken, and 
resistance to such movement was noted.  Ulnar deviation was 
30 degrees, radial deviation was 20 degrees, extension was 50 
degrees (resistance increased), and flexion was 60 degrees 
(resistance increased).  

Clearly, the motion in the veteran's wrist and his resistance 
to that motion does not reflect ankylosis or limitation of 
motion as would warrant a rating in excess of 10 percent 
under any appropriate diagnostic code.  Moreover, although 
the veteran alleges total impairment due to his right hand 
condition because of constant pain and inability to move his 
fingers, the veteran's history of fraud, the absence of 
relevant complaints in treatment records and the findings 
inconsistent with these contentions on recent VA examination, 
renders the veteran's allegations incredible and wholly 
lacking in probative value.  In view of this conclusion, 
together with the absence of any muscle atrophy or supportive 
objective finding as would demonstrate the presence of loss 
of use, limitation of motion or ankylosis, the Board finds 
the criteria for an increased rating of the veteran's hand 
disability are not met, and the veteran's appeal in this 
regard is denied.  


B.  Scar, Right Tibia

The veteran's right shin scar is currently evaluated under 
Diagnostic Code 7805 as noncompensable.  Under Diagnostic 
Code 7805, scars other than those types specifically 
enumerated in 38 C.F.R. § 4.118 are rated on limitation of 
function of the affected body part.  Other applicable 
diagnostic codes under which the veteran's scar disability 
may be evaluated include Diagnostic Codes 7801 (Scars, other 
than head, face, or neck, that are deep [associated with 
underlying soft tissue damage] or that cause limited motion).  
Under this code, a 10 percent rating is warranted where the 
scar covers an area exceeding 6 square inches or 39 sq. cm.  
Diagnostic Code 7802 (Scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion) 
requires scars covering an area of 144 square inches, (929 
sq. cm.) or greater for a 10 percent evaluation.  Under 
Diagnostic Code 7803, unstable scars that are superficial are 
assigned a 10 percent rating and Diagnostic Code 7804 
provides a 10 percent rating for superficial scars, painful 
on examination.  38 C.F.R. § 4.811.  A superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Codes 7802 Note (2) and 7804 
Note (1).  

Neither the VA treatment records nor examination report 
reflect limitation of motion or function related to the 
veteran's scar.  When examined in October 2002, the scar was 
described as hardly visible, 18 cm. freely moveable and non-
adherent.  There is no indication it is unstable, or 
objectively painful.  It is not deep and does not cover an 
area as would warrant a compensable evaluation under any 
appropriate Diagnostic Code.  The examiner characterized the 
scar as a "non issue."  Although the veteran made 
subjective complaints of pain, in view of his history of 
fraud, the absence of complaints noted in the treatment 
records, and the findings noted on examination, the Board 
does not find the veteran's complaints credible. 

After considering the evidence and all the applicable 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's scar, 
meets any criteria for a compensable rating and, therefore, 
the veteran's claim for an increased rating is denied.

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. 
§ 3.321 (2004), an extraschedular evaluation may be assigned 
in exceptional cases where the schedular evaluations are 
found to be inadequate.  The governing norm in such cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board finds that the evidence of record in the present 
case does not suggest the existence of such an unusual 
disability picture so as to render application of the regular 
provisions impractical.  It does not appear that the veteran 
has an "exceptional or unusual" disability picture; he 
merely disagrees with the evaluation of his disability under 
the rating schedule.  The veteran does not have any symptoms 
from his service-connected disorders that are unusual or are 
different from those contemplated by the schedular criteria.  
He has had little to no treatment for his disabilities for 
years.  The veteran, therefore, is not entitled to 
extraschedular consideration.


ORDER

Entitlement to an increased rating for service-connected 
residuals, crushing injury of the right hand is denied.

Entitlement to a compensable rating for service-connected 
scar, anterior, medial aspect, upper third right tibia, is 
denied.


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


